Exhibit 10.2

 

SERVICES AGREEMENT

 

This Services Agreement (the “Agreement”) is made this 29th day of  March, 2007,
by and between OneBeacon Insurance Group, on behalf of itself and its
subsidiaries (“OneBeacon”), One Beacon Lane, Canton, MA, 02021 and Small Army,
20 Newbury Street, Boston, MA  02116.

 

1.       Services.  Small Army agrees to provide to OneBeacon the services
described on Schedule A.

 

2.       Fees. OneBeacon shall pay Small Army as outlined on Schedule A.

 

3.       Confidentiality. Small Army shall not disclose information
(a) concerning customers, trade secrets, methods, processes, or any financial or
business information of OneBeacon, or (b) which is identified as proprietary or
confidential. Small Army shall return all such confidential information, and any
copies thereof, upon the request of OneBeacon or upon termination of this
Agreement. Confidential Information shall not include (a) information that is or
becomes a part of the public domain through no act or omission of Small Army;
(b) was in Small Army’s lawful possession prior to the disclosure; (c) was
independently developed by Small Army; or (d) is required by law to be
disclosed, in which event prompt written notice is required by Small Army so
that OneBeacon may seek a protective order or other remedy.

 

4.       Intellectual property rights. Deliverables under this Agreement, if
any, shall be considered work(s) for hire and shall belong exclusively to
OneBeacon and its designees. If, by operation of law, the deliverables are not
owned in their entirety by OneBeacon automatically upon creation by Small Army,
Small Army hereby assigns to OneBeacon and its designees the ownership of such
deliverables, including all related intellectual property rights. Deliverables
include, but are not limited to, software, specifications, and documentation.

 

5.       Warranties. Small Army warrants that the services will be performed in
a professional and workmanlike manner. Any deliverables under this Agreement
shall be free from defects in material, workmanship and design and shill conform
to all applicable specifications and/or documentation.

 

6.       Compliance with Laws & Standards of Conduct. Small Army shall comply
with all applicable federal and state laws and regulations and OneBeacon
policies.

 

7.       Indemnification. Small Army agrees to indemnify, defend and hold
OneBeacon harmless from any and all claims, actions, liabilities, damages, costs
and expenses, including reasonable attorneys’ fees and expenses, arising out of
(a) any third party claims of infringement of any intellectual property right or
(b) the acts and omissions of Small Army, employees, subcontractors, and/or
agents.

 

8.     Termination. OneBeacon may terminate this Agreement at any time upon
written notice to Small Army. Upon receipt of notice of termination, Small Army
shall immediately stop all activities associated with this Agreement and forward
to OneBeacon all finished work or work in process. OneBeacon shall have no
obligation or liability to Small Army other than for work

 

--------------------------------------------------------------------------------


 

completed and accepted by OneBeacon through the date of termination.

 

9.       Insurance Requirements. Small Army agrees to maintain insurance
throughout any term of this Agreement at its sole cost in a form satisfactory to
OneBeacon.

 

10.     Limitation of Liability. NEITHER PARTY SHALL BE LIABLE FOR SPECIAL,
INDIRECT, INCIDENTAL, OR CONSEQUENTIAL DAMAGES.

 

11.     Assignment. OneBeacon may assign this Agreement to a successor in
interest, provided that such successor agrees to fulfill the obligations under
this Agreement. In no event shall Small Army subcontract, delegate or assign its
rights and responsibilities under this Agreement without OneBeacon’s prior
written consent

 

12.     Notices.  Notices shall be sent via recognized overnight carrier or
certified mail, return receipt requested, postage prepaid, addressed to Small
Army at the above address or to OneBeacon Insurance Company, One Beacon Street,
Boston, MA, 02108, Attn: Corporate Legal Department

 

13.     Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of  Massachusetts

 

14.     Independent Contractor. The parties are independent contractors, and
nothing in this Agreement shall be deemed to cause this Agreement to create an
agency, partnership, or joint venture between the parties. Small Army shall pay
all withholding of taxes and shall not be entitled to salary or benefits under
this Agreement.

 

15.     Publicity.  Small Army agrees not to use any advertising or publicity
matter without the prior written consent of OneBeacon, which consent shall not
be unreasonably withheld.

 

16.     General provisions. This Agreement constitutes the entire agreement
between the parties and supersedes all prior agreements. The invalidity of any
provision shall not affect the validity of any other provision. No amendment to
this Agreement shall be binding unless in writing and executed by authorized
representatives of both parties. A waiver by either party of a breach of any of
the terms or provisions of this Agreement shall not be construed as a waiver of
any subsequent breach. The provisions of Sections 3 (Confidentiality), 4
(Intellectual Property Rights) and 7 (Indemnification) shall survive termination
of this Agreement. Small Army may, in accordance with applicable law, be subject
to a background check.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives, on the date and year first above-written.

 

ONEBEACON INSURANCE GROUP

 

SMALL ARMY

 

 

 

By:

/s/ Carmen L. Duarte

 

/s/ Jeff Freedman

 

(Authorized Signature)

 

(Authorized Signature)

 

 

 

 

 

Carmen L. Duarte

 

Jeff Freedman, Marketing Principal

 

(Printed Name)              (Title)

 

(Printed Name)              (Title)

 

 

 

 

Date:

 3.29.07

 

Date:

 3/29/07

 

--------------------------------------------------------------------------------


 

ONEBEACON

PROJECT FEE MEMO

January 29, 2008

 

This Services Agreement dated March 29, 2007 between Small Army, 20 Newbury
Street, Boston, MA 02116 and OneBeacon Insurance Group LLC, One Beacon Lane,
Canton, MA, 02021, is amended as follows:

 

Project:                       Reciprocal Site - NJSI Insurance Councilors

 

Overview:

 

NJSI is in need of creating a website version for their silent underwriters, the
Insurance Councilors. The design, imagery, and all functionality (both front and
backend) would be Identical to the main NJSI that is in development by Small
Army, however there would be new copy, logo (provided by NJSI), and less overall
site pages (approximately 20 pages).

 

Small Army will work with OneBeacon and NJSI to finalize the site map, provide
copy review and minor revisions, and complete development of the website. Small
Army will provide a staging/development site for review and upon approval, Small
Army will implement to the live site.

 

Fees:

 

 

 

Total Fees

$6,900

 

 

Timing:

3 months (February - April 2008)

 

Fees outlined in this memo are based on strategies, processes and schedules that
are agreed to by both Small Army and OneBeacon, including estimated timing
provided in this document. Fee is based on project completion no later than
April 30, 2008. If the project extends beyond this date, additional fees will be
applied.

 

Small Army’s fees do not include out-of-pocket expenses (i.e., Flash
development, video conversions, printing, production, photography, illustration,
copies, phone and fax) or studio costs (production management, photo re-touching
and color balancing) associated with this scope of work.

 

All other terms and conditions remain the same.

 

PROJECT APPROVAL

 

Client Approval:

/s/ Carmen L. Duarte

 

Date:

2.20.08

 

--------------------------------------------------------------------------------


 

SCHEDULE A-1

 

PORTAL REDESIGN

 

ONEBEACON INSURANCE GROUP PROJECT  FEE MEMO

September 7, 2007 – Rev 4

Project:       Planning, Design and Style Implementation for Employee Portal

 

This Schedule A-1 is hereby incorporated into the Services Agreement dated
March 29, 2007 (the “Agreement”), between OneBeacon Insurance Group and Small
Army. If there is any conflict between this Schedule and the Agreement, the
terms and conditions of this Schedule will govern.

 

1.         Online employee survey for portal enhancements

Small Army will review and provide feedback on a draft survey developed by
OneBeacon. However, OneBeacon will be responsible for all survey implementation.

 

2.         Interviews with employees and key constituents

Similar to the survey, Small Army will review and provide feedback on draft
discussion guides for internal interviews (one for employees and one for key
constituents). However, all interviews will be conducted by OneBeacon. Small
Army will not participate in the interviews.

 

Upon completion of the above research, OneBeacon will present Small Army with a
summary of findings to help guide the site planning materials below. This
summary will also include key web/traffic metrics from the existing portal.

 

3.         Information architecture development

Based on the findings presented by OneBeacon along with our knowledge of best
practices, Small Army will establish an information architecture for review,
feedback and approval. Given the scope and complexity of this project, we
anticipate up to 3 rounds of review and approval for this piece, as part of this
exercise, Small Army will provide recommendations for key functionality to be
included with the employee portal.

 

4.         Wire-frame development

Based on an approved site map, Small Army will develop a series of key
wire-frames to demonstrate content hierarchy for the employee portal. Again, we
anticipate up to 3 rounds of revisions on these wire-frames.

 

--------------------------------------------------------------------------------


 

5.         Graphic Design

Based on approved wire-frames, Small Army will develop multiple graphic design
options for your review, feedback and approval. Given the due diligence
conducting prior to getting to this point, we anticipate up to 2 rounds of
revisions to designs prior to final approval. Upon final approval, Small Army
will hand off PSD files to OneBeacon for implementation.

 

6,         Ongoing planning and project management

Throughout the duration of the project, Small Army will be an active member of
the Employee Portal team, participating in weekly status calls and other general
meetings to discuss best practices and provide guidance on employee
portal-related items.

 

Project Fee:

Small Army’s fee for Items 1-5 will be $45,000 (billed in 6 equal monthly
installments, beginning November 1). This fee assumes maximum project duration
of 8 months. Small Army will charge a monthly planning, consultation and project
management fee (number 6 above) of $2,000 per month through the duration of the
project.

 

 

Timing

Estimated timing of November 2007 through April 2008

 

Fees outlined in this memo are based on tasks, strategies, processes and
schedules that are agreed to by both Small Army and OneBeacon, Including
estimated timing provided in this document.

 

Small Army’s fees do not include out-of-pocket expenses (i.e., printing,
production, photography, illustration, copies, phone and fax) or studio casts
(production management, photo re-touching and color balancing) associated with
this scope of work. Fees outside the scope of this Schedule A-1 must be agreed
to in writing by both parties.

 

PROJECT APPROVAL

 

 

Agreed by:

/s/ Carmen L. Duarte

 

Date:

9.10.07

 

Carmen Duarte, VP Corporate Communications

 

 

 

 

OneBeacon Insurance Group

 

 

 

 

 

 

 

 

 

 

 

 

 

Agreed by:

/s/ Jeff Freedman

 

Date:

9.13.07

 

Jeff Freedman, Marketing Principal, Small Army

 

 

 

 

--------------------------------------------------------------------------------


 

ONEBEACON

PROJECT FEE MEMO

January 29, 2008

 

The Services Agreement dated March 29, 2007 between Small Army, 20 Newbury
Street, Boston, MA, 02116, and OneBeacon Insurance Group LLC, One Beacon Lane,
Canton, MA, 02021, is amended as follows:

 

Project:             Reciprocal Site - NJSI Insurance Councilors

 

Overview:

 

NJSI is in need of creating a website version for their silent underwriters, the
Insurance Councilors. The design, imagery, and all functionality (both front and
backend) would be identical to the main NJSI that is in development by Small
Army, however there would be new copy, logo (provided by NJSI), and less overall
site pages (approximately 20 pages).

 

Small Army will work with OneBeacon and NJSI to finalize the site map, provide
copy review and minor revisions, and complete development of the website. Small
Army will provide a staging/development site for review and upon approval, Small
Army will implement to the live site.

 

Fees:

 

 

 

Total Fee:

$6,900

 

 

Timing:

3 months (February - April 2008)

 

Fees outlined in this memo are based on strategies, processes and schedules that
are agreed to by both Small Army and OneBeacon, including estimated timing
provided in this document. Fee is based on project completion no later than
April 30, 2008. If the project extends beyond this date, additional fees will be
applied.

 

Small Army’s fees do not include out-of-pocket expenses (i.e., Flash
development, video conversions, printing, production, photography, illustration,
copies, phone and fax) or studio costs (production management, photo re-touching
and color balancing) associated with this scope of work.

 

--------------------------------------------------------------------------------


 

All other terms and conditions remain the same.

 

PROJECT APPROVAL

 

Client Approval:

/s/ Carmen L. Duarte

 

Date:

 

 

--------------------------------------------------------------------------------


 

ONEBEACON

PROJECT FEE MEMO

March 14, 2008 rev 2

 

The Services Agreement dated March 29, 2007 between Small Army, 20 Newbury
Street, Boston, MA, 02116, and OneBeacon Insurance Group LLC, One Beacon Lane,
Canton, MA, 02021, is amended as follows:

 

Project:

Reciprocal Sites and OneBeacon Member Benefits Modifications

 

 

Overview:

The member registration process has been rolled out to Houston General and
Adirondack websites, but needs to be updated. In addition, the updated
registration will need to be added/deployed to OneBeacon, NJSI, and NJSI
Insurance Councilors websites.

 

Project assessment and fees are based upon the IT specification document
provided by OneBeacon IT and the following assumptions for content and
functionality:

 

1.

The user registration process shall use a database to store user information

 

 

2.

Addition of wizard for user registration

 

 

3.

Home page updates/Logged in home page content updates

 

 

4.

Once a user is logged in, they must be able to click an ‘Online Payment’ button
which will send information about their account and registered policies to an
OneBeacon web service. The e-commerce aspect will then be handled on OneBeacon’s
server, using the data that was sent through a web service.

 

 

5.

Add ‘Your Policies” section to logged in member benefits landing page

 

 

6.

Create edit profile form

 

 

7.

Create policy maintenance form. A member who registers on the OneBeacon site
will not need to register policy numbers from NJSI or AIE, or vice versa. They
will need to be able to register their other Auto and Home insurance policies
that are with that same company.

 

 

8.

The system shall use an updated policy validation algorithm provided by
OneBeacon.

 

 

9.

The existing user records stored as files shall be migrated into the user
database.

 

 

10.

The system shall display a link to carcare.org to member benefits section only
to logged in users.

 

 

11.

Add link to admin page for viewing registered members

 

 

12.

Addition of HTML links to Find an Agent and Find a Care Shop applications

 

--------------------------------------------------------------------------------


 

Timing:

 

Deployment in Phases

 

Live Date

 

 

 

 

1

NJSI

 

by April 18, 2008

 

 

 

 

2

NJSI Insurance Councilors

 

by April 18, 2008

 

 

 

 

3

Adirondack

 

Early May

 

 

 

 

4

OneBeacon

 

End of May

 

 

Fees:

 

 

 

 

 

 

 

Total Fee:

 

$11,500

 

 

 

 

 

Timing:

 

4 months (February-May 2008)

 

Fees outlined in this memo are based on strategies, processes and schedules that
are agreed to by Small Army and OneBeacon, including estimated timing provided
in this document. Fee is based on project completion no later than May 15, 2008
for NJSI and NJSI Insurance Councilors and June 30, 2008 for Adirondack and
OneBeacon. If the project extends beyond this date and/or the scope evolves
beyond this fee memo, additional fees will be applied. If timing is delayed due
to Small Army, no additional fees will be applied.

 

Small Army’s fees do not include out-of-pocket expenses (i.e., Flash
development, video conversions, printing, production, photography, illustration,
copies, phone and fax) or studio costs (production management, photo re-touching
and color balancing) associated with this scope of work.

 

All other terms and conditions remain the same.

 

PROJECT APPROVAL

 

Client Approval:

/s/ Carmen L. Duarte

 

Date:

3.17.08

 

--------------------------------------------------------------------------------


 

OneBeacon

PROJECT FEE MEMO

March 26, 2008 rev 1

 

The Services Agreement dated March 29, 2007 between Small Army, 20 Newbury
Street, Boston, MA, 02116, and OneBeacon Insurance Group LLC, One Beacon Lane,
Canton, MA, 02021, is amended as follows:

 

Project:                     Quarterly Analytics Report

 

Overview;

 

In order to help OneBeacon better understand its website and most effectively
leverage the site to enhance its relationship with existing and prospective
customers, agents, and employees, Small Army will provide a quarterly metrics
report that contains:

 

1. Website traffic information including:

 

a.     Overall traffic analysis

b.     Search engine traffic and keyword analysis

c.     Listing of key referral sites

d.     Website navigation summary

e.     Analysis of new data trends

f.      Measurement of offline and online marketing campaigns

 

2. Actionable recommendations encompassing the following areas as appropriate:

 

a.     SEO keyword suggestions

b.     Suggested referral site opportunities

c.     Website enhancements based on user observations

 

Please note that implementation of recommendations is not included as part of
the report fee. Fees for implementation will be scoped separately.

 

Fees and Timing

 

Fee:

$5,500 per quarter for Quarterly Report

 

$3,500 for March Report

 

 

Timing:

March Report will be provided in April 2008

 

Q2 Report (April - June) deliver in July 2008

 

Q3 Report (July - Sept) deliver in Oct 2008

 

Q4 Report (Oct - Dec) deliver in Jan 2009

 

--------------------------------------------------------------------------------


 

The fees outlined in this proposal are based on resources associated with the
anticipated deliverables. Deliverables requested above and beyond the outlined
scope of work will be subject to additional fees, discussed with you prior to
commencement and approved in writing by OneBeacon. Please note that the fees
outlined in this proposal do not include implementation of recommendations,
separate fees will be determined at that time.

 

Fees outlined in this memo are based on strategies, processes and schedules that
are agreed to by both Small Army and OneBeacon, including estimated timing
provided in this document.

 

Small Army’s fees do not include out-of-pocket expenses (i.e., printing,
production, photography, illustration, copies, phone and fax) or studio costs
(production management, photo re-touching and color balancing) associated with
this scope of work.

 

All other terms and conditions of the Services Agreement remain the same.

 

PROJECT APPROVAL

 

Client Approval:

/s/ Carmen L. Duarte

 

Date:

3.28.08

 

--------------------------------------------------------------------------------


 

ONEBEACON and A.W.G Dewar

PROJECT FEE MEMO

Monday, April 07, 2008

 

This Statement of Work is a part of and is hereby incorporated into the Services
Agreement dated April 7, 2008 between Small Army, 20 Newbury Street, Boston, MA,
02118, and OneBeacon Insurance Group LLC, One Beacon Lane, Canton, MA, 02021.

 

Project:                 A.W.G. Dewar Website Maintenance

 

Overview:

 

With the successful migration of both the collegerefund.com and
tuitionrefundplan.com websites, Small Army can also offer monthly website
maintenance. Maintenance would include updates to existing copy/content, removal
or updates to external links, form updates or modifications, review of current
dropdown menus and functionality and any other general maintenance items. Dewar
would also like certain sections of the site to be “open” for them to update on
their own based on the existing framework.

 

Maintenance would include up to 40 hours for the first 3 months (April -
June 2008).

 

Total Fee:

$5,400/month, April - June 2008

Timing:

3 months beginning April 2008

 

Monthly maintenance would be for the duration of April 2008 - June 2008. Any
projects above and beyond the planned 40 hour maximum per month will be billed
at an hourly rate of $160.

 

Fees outlined in this memo are based on strategies, processes and schedules that
are agreed to by both Small Army and OneBeacon and A.W.G Dewar, including
estimated timing provided in this document.

 

Small Army’s fees do not include out-of-pocket expenses (i.e., Flash
development, video conversions, software purchases, printing, production,
photography, illustration, copies, phone and fax) or studio costs (production
management, photo re-touching and color balancing) associated with this scope of
work.

 

All other terms and conditions of the Services Agreement remain the same.

 

PROJECT APPROVAL

 

Client Approval:

/s/ Carmen L. Duarte

 

Date:

4.7.08

 

--------------------------------------------------------------------------------


 

OneBeacon

PROJECT FEE MEMO

April 23, 2008

 

This Statement of Work is part of and is hereby incorporated into the Services
Agreement dated March 29, 2007 between Small Army, 20 Newbury Street, Boston,
MA, 02116, and OneBeacon Insurance Group LLC, One Beacon Lane, Canton, MA,
02021.

 

Project:  Skylands Mirror Site

 

Overview:

 

Small Army will be creating a mirror site that resembles the NJSI Member
Benefits site. The purpose of this build is to test out OneBeacon’s billing and
payment pages. We will be using the same database and codebase which will be
linking to the test billing and payment system. The mirror site project
assessment and fees are based upon the IT specification document provided by
OneBeacon IT and of what has already been created by Small Army.

 

Fee:                                                       $1,400

 

Fees outlined in this memo are based on strategies, processes and schedules that
are agreed to by both Small Army and OneBeacon, including estimated timing
provided in this document.

 

Small Army’s fees do not include out-of-pocket expenses (i.e., printing,
production, photography, illustration, copies, phone and fax) or studio costs
(production management, photo re-touching and color balancing) associated with
this scope of work.

 

PROJECT APPROVAL

 

Client Approval:

/s/ Carmen L. Duarte

 

Date:

4.23.08

 

--------------------------------------------------------------------------------


 

ONEBEACON and A.W.G Dewar PROJECT FEE
MEMO

Thursday, May 29, 2008

 

This Statement of Work is a part of and is hereby incorporated into the Services
Agreement dated May 28, 2008 between Small Army, 20 Newbury Street, Boston, MA,
02116, and OneBeacon Insurance Group LLC, One Beacon Lane, Canton, MA, 02021.

 

Project:                 A.W.G. Dewar Website Maintenance

 

Overview:

 

With the successful migration of both the collegerefund.com and
tuitionrefundplan.com websites, Small Army can also offer monthly website
maintenance. Maintenance would include updates to existing copy/content, removal
or updates to external links, form updates or modifications, review of current
dropdown menus and functionality and any other general maintenance items. Dewar
would also like certain sections of the site to be “open” for them to update on
their own based on the existing framework.

 

Maintenance would include up to 20 hours per month for the next 3 months (July -
September 2008).

 

Total Fee:

$2,800/month, July 1 - September 30, 2008

 

 

Timing:

3 months beginning July 1, 2008

 

Monthly maintenance would be for the duration of July - September 2008. Any
projects above and beyond the planned 20 hour maximum per month will be billed
at an hourly rate of $150.

 

Fees outlined in this memo are based on strategies, processes and schedules that
are agreed to by both Small Army and OneBeacon and A.W.G Dewar, including
estimated timing provided in this document.

 

Small Army’s fees do not include out-of-pocket expenses (i.e., Flash
development, video conversions, software purchases, printing, production,
photography, illustration, copies, phone and fax) or studio costs (production
management, photo re-touching and color balancing) associated with this scope of
work.

 

All other terms and conditions of the Services Agreement remain the same.

 

PROJECT APPROVAL

 

Client Approval:

/s/ Helen Nover

 

Date:  

6/17/08

 

--------------------------------------------------------------------------------


 

ONEBEACON

PROJECT FEE MEMO

June 26, 2008 r3

 

The Services Agreement dated March 29, 2007 between Small Army, 20 Newbury
Street, Boston, MA, 02116, and OneBeacon Insurance Group LLC, One Beacon Lane,
Canton, MA, 02021, is amended as follows:

 

Project:   Reciprocal Site - NJSI Insurance Councilors

 

NJSI would like to resurrect the website development for their silent
underwriters, the Insurance Councilors. The design, imagery, and functionality
(both front and backend) will be identical to the main NJSI website, however
there would be new copy, logo (provided by NJSI), and less overall site
pages (approximately 20 pages).

 

Small Army will work with OneBeacon and NJSI to complete development of the
website and finalize any remaining copy or design edits if necessary. Small Army
will provide a staging/development site for review and upon approval, Small Army
will implement to the live site.

 

Total Fee:

$2,000

Timing:

complete by July 25, 2008 (pending the OneBeacon Customer Portal project live
date of July 16, 2008)

 

Fees outlined in this memo are based on strategies, processes and schedules that
are agreed to by both Small Army and OneBeacon, including estimated timing
provided in this document. Fee is based on project completion no later than
August 8, 2008. If the project extends beyond this date, additional fees will be
applied.

 

Small Army’s fees do not include out-of-pocket expenses (i.e., Flash
development, video conversions, printing, production, photography, illustration,
copies, phone and fax) or studio costs (production management, photo re-touching
and color balancing) associated with this scope of work.

 

All other terms and conditions remain the same.

 

PROJECT APPROVAL

 

Client Approval:

/s/ Carmen L. Duarte

 

Date:  

 

 

--------------------------------------------------------------------------------


 

OneBeacon and OneBeacon Professional Partners

PROJECT FEE MEMO

July 23, 2008 r3

 

This Statement of Work is part of and is hereby incorporated into the Services
Agreement dated March 29, 2007, between Small Army, 20 Newbury Street, Boston,
MA, 02118, and OneBeacon Insurance Group LLC, One Beacon Lane, Canton, MA,
02021. This Statement of Work is for website maintenance for OneBeacon
Professional Partners, Inc. (“OBPP”), a subsidiary of OneBeacon Insurance Group
LLC.

 

Project:                OneBeaconPro.com Website Maintenance

 

Overview:

 

OneBeacon Professional Partners (OBPP) is affiliated with the OneBeacon
Insurance Group. Their operations promote quick, consistent decision-making and
superior service and is centralized in Avon, CT. Backed by the financial
strength of a leading company, they are focused on providing specialty insurance
products.

 

One way in which OneBeacon Professional Partners has been able to effectively
provide comprehensive plans and quality customer service is through their
website, onebeaconpro.com.

 

As OBPP’s new leadership reshapes their business plan, they will need to update
and introduce new products and services. These updates consist of all copy edits
(possibly posting PDFs) and creation of email links, but do not require any
redesign or IA at this time,

 

Maintenance would include up to 20 hours per month for the next 3 months
(August - October 2008). Should OBPP like to begin projects in July (before the
maintenance inception of August 1), all work conducted in July will be applied
to the August hours. Maintenance rate will be discounted to $115/hour (from our
standard blended rate of $150/hour) since edits will only be for the
aforementioned copy updates.

 

Fee:

$2,300/month for 3 months beginning August 1

 

 

Timing:

August - October 2008

 

To provide the most efficient and effective service, Small Army will walk OBPP
through our process such as use of our extranet and how to request maintenance
items through our online work requests.

 

The fees outlined in this proposal are based on resources associated with the
anticipated deliverables.

 

--------------------------------------------------------------------------------


 

Fees outlined in this memo are based on strategies, processes and schedules that
are agreed to by both Small Army, OneBeacon and OneBeacon Professional Partners.
Small Army’s fees do not include out-of-pocket expenses (i.e., Flash, printing,
production, photography, illustration, copies, phone end fax) or studio costs
(production management, photo re-touching and color balancing) associated with
this scope of work. All other terms and conditions remain the same.

 

PROJECT APPROVAL

 

Client Approval:

/s/ Carmen L. Duarte

 

Date:  

7.28.08

 

--------------------------------------------------------------------------------


 

ONEBEACON

PROJECT FEE MEMO

August 18, 2008

 

Project:                       OneBeacon Backend Billing Modifications

 

Overview:

 

In the recent NJIC website redesign project, there was a discovered requirement
to store the member phone numbers in the database as just numerals. Numerals
were required because the billing system at Harbor Payments requires the phone
number in one specific format, which is different than OneBeacon’s internal
payment application. In order to fulfill this requirement, the phone number
field on the registration and update profile pages had to be modified into a 3
field combination. Small Army provided code that posted the phone number in the
correct format to billing based upon the user’s policy number. Work has been
completed for NJIC, but needs to be implemented into NJ Skylands, Adirondack and
OneBeacon.com Customer Portal. The fee includes implementation across all four
websites, with NJIC already complete.

 

Fees:

$3,750

 

 

Timing:

1-2 weeks

 

Fees outlined in this memo are based on strategies, processes and schedules that
are agreed to by both Small Army and OneBeacon, including estimated timing
provided in this document.

 

Small Army’s fees do not include out-of-pocket expenses (i.e., printing,
production, photography, illustration, copies, phone and fax) or studio costs
(production management, photo re-touching and color balancing) associated with
this scope of work.

 

PROJECT APPROVAL

 

Client Approval:

/s/ Carmen L. Duarte

 

Date:

6.22.08

 

--------------------------------------------------------------------------------


 

OneBeacon

PROJECT FEE MEMO

October 3, 2008

 

This Statement of Work is part of and is hereby incorporated into the Services
Agreement dated March 29, 2007, between Small Army, 20 Newbury Street, Boston,
MA, 02116, and OneBeacon Insurance Group LLC, One Beacon Lane, Canton, MA,
02021.

 

Project:               Implementation of Style Sheets on OneBeacon Applications

 

Overview:

 

OneBeacon has developed applications to deal with the registration, enrollment
and payment of OneBeacon services. Small Army will work directly on OneBeacon’s
internal servers to apply appropriate look and feet to these already functioning
applications.

 

Our fee is based on the following assumptions:

 

 

1.

These 3 applications together encompass approximately 8 total individual pages.

 

 

 

 

2.

Testing/QA – Small Army will work together with OneBeacon to test (and adjust)
the applications prior to launch to ensure that all pages display as intended on
applicable browsers. Applicable browsers include IE 6, IE 7, Firefox 3, and the
most current version of Safari.

 

 

Fee:

$8,250 for planning, design and implementation of the website

 

 

Design

 

$

500

 

 

 

 

 

 

 

 

 

Project Management

 

$

1,250

 

 

 

 

 

 

 

 

 

Development

 

$

6,500

 

 

 

 

 

 

 

 

 

Total

 

$

8,250

 

 

 

Timing: 4 weeks for registration, enrollment and payment HTML stylesheets
(planned completion date by Oct. 27, 2008, with testing to begin Oct. 21. and
with project approval no later than Oct. 3).

 

 Fees outlined in this memo are based on strategies, processes and schedules
that are agreed to by both Small Army and OneBeacon. Small Army’s fees do not
include out-of-pocket expenses (i.e., Flash, printing, production, photography,
illustration, copies, phone and fax) or studio costs (production management,
photo re-touching and color balancing) associated with this scope of

 

--------------------------------------------------------------------------------


 

work. All other terms and conditions remain the same.

 

PROJECT APPROVAL

 

Client Approval:

/s/ David Bell

 

Date:

10/6/08

 

--------------------------------------------------------------------------------


 

OneBeacon

PROJECT FEE MEMO

October 3, 2008 r3

 

This Statement of Work is part of and is hereby incorporated into the Services
Agreement dated March 29, 2007, between Small Army, 20 Newbury Street, Boston,
MA, 02116, and OneBeacon Insurance Group LLC, One Beacon Lane, Canton, MA,
02021.

 

Project:       OneBeacon Services Update

 

Overview:

 

OneBeacon Services would like to promote their broad array of services online.
These services can be purchased as stand-alone products (as opposed to ancillary
products). Some of these services are preexisting offerings whereas others are
new services - neither of which have ever been promoted online. As OneBeacon
Services develops and grows their business plan, they will need to introduce new
services.

 

Small Army will work with OneBeacon and OneBeacon Services to include these
services within the onebeacon.com website, specifically the Specialty business
subsection. Small Army will provide information architecture, project
management, design, HTML development, and QA/testing based on the following
assumptions:

 

1.

Project Management - Small Army will provide project management from inception
to completion, including navigation recommendations for approximately 6-7 new
service pages. The navigation will align with the existing navigation structure
of onebeacon.com.

 

 

2.

Design - Designs will be identical to the existing OneBeacon.com brand look &
feel and will leverage the existing design templates. Design guidance and
enhancements will be provided on the registration/enrollment/payment stylesheets
to ensure brand consistency and integrity.

 

 

3.

Development - Small Army will develop the 6-7 new service pages on
Onebeacon.com.

 

 

4.

Testing/QA - Small Army will work together with OneBeacon to test (and adjust)
the site prior to launch to ensure that all pages display as intended on
applicable browsers. Applicable browsers are IE 6, IE 7, Firefox 3, and most
current version of Safari.

 

 

5.

SEO/SEM - Small Army will provide a separate fee memo for search engine
optimization and search engine marketing for this website. Fees for such work
are not included here.

 

--------------------------------------------------------------------------------


 

Fee:

$4,250 for planning, design and implementation of the website

 

 

Design

 

$

1,500

 

 

 

 

 

 

 

 

 

Project Management

 

$

1,250

 

 

 

 

 

 

 

 

 

Development

 

$

1,500

 

 

 

 

 

 

 

 

 

Total

 

$

4,250

 

 

 

Timing:

Frontend implementation of new onebeacon.com services page will begin directly
following completion of the project to apply style sheets to the enrollment
application. That project is expected to be complete by October 27th, this
project will conclude one to two weeks after that date. Planning and design of
the new public pages will begin upon project approval.

 

 

 

Total timing of 5-6 weeks for full project completion

 

Fees outlined in this memo are based on strategies, processes and schedules that
are agreed to by both Small Army and OneBeacon. Small Army’s fees do not include
out-of-pocket expenses (i.e., Flash, printing, production, photography,
illustration, copies, phone and fax) or studio coats (production management,
photo re-touching and color balancing) associated with this scope of work. All
other terms and conditions remain the same.

 

PROJECT APPROVAL

 

Client Approval:

/s/ Donna Deleo

 

Date:

Oct 9, 2008

 

--------------------------------------------------------------------------------


 

ONEBEACON and A.W.G Dewar

PROJECT FEE MEMO

Thursday, October 23, 2008

 

This Statement of Work is a part of and is hereby incorporated into the Services
Agreement dated March 29, 2007 between Small Army, 20 Newbury Street, Boston,
MA, 02116, and OneBeacon Insurance Group LLC, One Beacon Lane, Canton, MA,
02021.

 

Project:                    A.W.G. Dewar Website Maintenance

 

Overview:

 

With the successful migration of both the collegerefend.com and
tuitionrefundplan.com websites, Small Army can else offer monthly website
maintenance. Maintenance would include updates to existing copy/content, removal
or updates to external links, form updates or modifications, review of current
dropdown menus and functionality and any other general maintenance items. Dewar
would also like certain sections of the site to be “open” for them to update on
their own based on the existing framework.

 

Maintenance would include up to 15 hours per month for the next 3 months
(October -December 2008).

 

Total Fee:

$2,100/month, October 1- December 31, 2008

 

 

Timing:

3 months beginning October 1, 2008

 

Monthly maintenance would be for the duration of October - December 2008. Any
projects above and beyond the planned 15 hour maximum per month will be billed
at an hourly rate of $140.

 

Fees outlined in this memo are based on strategies, processes and schedules that
are agreed to by both Small Army and OneBeacon and A.W.G Dewar, including
estimated timing provided in this document.

 

Small Army’s fees do not include out-of-pocket expenses (i.e., Flash
development, video conversions, software purchases, printing, production,
photography, illustration, copies, phone and fax) or studio costs (production
management, photo re-touching and color balancing) associated with this scope of
work.

 

All other terms and conditions of the Services Agreement remain the same.

 

PROJECT APPROVAL

 

Client Approval:

/s/ Carmen L. Duarte

 

Date:

10.24.08

 

--------------------------------------------------------------------------------


 

OneBeacon

PROJECT FEE MEMO

January 13, 2009

 

This Statement of Work is part of and is hereby incorporated into the Services
Agreement dated March 29, 2007, between Small Army, 20 Newbury Street, Boston,
MA, 02116, and OneBeacon Insurance Group LLC, One Beacon Lane, Canton, MA,
02021.

 

Project.                         OneBeacon Server Transition

 

Overview:

 

OneBeacon is transitioning all public websites to a new web server at
Hosting.com. Small Army has been asked to provide technical consultation
throughout this transition. Deliverables include Small Army documenting how the
web properties are to be transitioned to the new server.

 

Fee:           $2,500 for Technical Consultation

 

Fees outlined in this memo are based on strategies, processes and schedules that
are agreed to by both Small Army and OneBeacon. Small Army’s fees do not include
out-of-pocket expenses (i.e., Flash, printing, production, photography,
illustration, copies, phone and fax) or studio costs (production management,
photo re-touching and color balancing) associated with this scope of work. All
other terms and conditions remain the same.

 

PROJECT APPROVAL

 

Client Approval:

/s/ Carmen L. Duarte

 

Date:

 

 

--------------------------------------------------------------------------------


 

OneBeacon and A.W.G. Dewar

PROJECT FEE MEMO

Friday, February 20, 2009

 

This Statement of Work is part of and is hereby incorporated into the Services
Agreement dated March 29, 2007, between Small Army, 20 Newbury Street, Boston,
MA, 02116, and OneBeacon Insurance Group LLC, One Beacon Lane, Canton, MA,
02021.

 

Project:                A.W.G. Dewar Website Maintenance

 

Overview:

 

With the successful migration of both the collegerefund.com and
tuitionrefundpian.com websites, Small Army can also offer monthly website
maintenance. Maintenance would include updates to existing copy/content, removal
or updates to external links, form updates or modifications, review of current
dropdown menus and functionality and any other general maintenance items. Dewar
would also like certain sections of the site to be “open” for them to update on
their own based on the existing framework.

 

Maintenance would include up to 15 hours pet month for the next month
(March 2009).

 

Total Fee:

$2,100/month

 

 

Timing;

1 month beginning March 2009

 

Any projects above and beyond the planned 15 hour maximum per month will be
billed at an hourly rate of $140.

 

Small Army’s fees do not include out-of-pocket expenses (i.e., Flash
development, video conversions, software purchases, printing, production,
photography, illustration, copies, phone and fax) or studio costs (production
management, photo re-touching and color balancing) associated with this scope of
work.

 

PROJECT APPROVAL

 

Client Approval:

/s/ Helen Nover

 

Date:

February 24, 2009

 

--------------------------------------------------------------------------------


 

OneBeacon Newsroom

PROJECT FEE MEMO

May 14, 2009

 

This Statement of Work is part of and is hereby incorporated into the Services
Agreement dated March 29, 2007, between Small Army, 20 Newbury Street, Boston,
MA, 02116, and OneBeacon Insurance Group LLC, One Beacon Lane, Canton, MA,
02021.

 

This Statement of Work Is for the information architecture, design and
development of an online newsroom for OneBeacon.com

 

Project:           OneBeacon.com  Newsroom

 

Overview:

 

OneBeacon has the objective of creating a dynamic, engaging virtual newsroom on
OneBeacon.com which can serve as a robust resource for journalists; highlighting
key news stories and initiatives happening within the company.

 

Small Army has worked with OneBeacon to audit the newsrooms of competitors as
well as leaders within other industries to assess the design elements, special
features and level of interactivity that currently exists. This research
provided best practices and inspirational ideas for the development of
OneBeacon.com’s newsroom.

 

Based on these reviews and discussions with the client, Small Army will provide
the information architecture, design and development of an online newsroom
incorporating the following elements:

 

·                  Clean, modern design

 

·                  Clear, easy-to-use navigation

 

·                  Better use of imagery from OneBeacon’s stock photo library

 

·                  Include media contacts, management team bios and pictures,
company fact sheet, organized press releases and news stories, information on
charitable efforts, calendar of events, link to annual report

 

·                  Possible integration of OneBeacon’s existing podcasts, video
clips and RSS feed if available

 

·                  Include share functionality

 

·                  Recommendation for making the news room more prominent in the
navigation

 

--------------------------------------------------------------------------------


 

Small Army will work with OneBeacon to provide information architecture, project
management, graphic design, and programming/development for the newsroom:

 

1.

Information Architecture - Small Army will provide wireframes for each page of
the newsroom with recommendations on what content should be incorporated and how
it should be structured on the page. Additionally, Small Army will make a
recommendation on adding the newsroom to the main navigation. The IA process
includes time spent auditing other sites and reviewing with the client.

 

 

2.

Design - Designs will be based on the existing OneBeacon.com brand look & feel
but Small Army will make suggestions for design elements and use of imagery that
can enhance the newsroom and maximize visual appeal. Small Army will provide a
design direction for the newsroom landing page and all sublevel pages with up to
2 rounds of revisions, as well as one design direction for incorporating the
newsroom in the main navigation which can then be implemented an all site pages.

 

 

 

One Beacon will supply all content, which Small Army will review and make minor
editing suggestions as necessary.

 

 

3.

Development - Small Army will develop all newsroom pages and incorporate into
the One Beacon.com site, inclusive of Quality Assurance testing to ensure that
pages display as intended in all browsers and that all functionality is in
working order.

 

 

Fee:

$10,500 for planning, design and development of the website as outlined in this
memo. Small Army will apply OneBeacon’s credit of $3,750 to this job following
approval, so remaining billable balance will be $6,750.

 

Timing:

·                  2- 4 weeks for information architecture, including all
reviews and approvals

·                  2- 4 weeks for Design, including all reviews and approvals

·                  2-3 weeks for Development, including all reviews and
approvals

 

Total timing of 6-11 weeks for the project.

 

Upon approval of this fee memo, Small Army will develop a formal schedule for
OneBeacon approval.

 

Fees outlined in this memo are based on strategies, processes and schedules that
are agreed to by both Small Army and OneBeacon. Small Army’s fees do not include
out-of-pocket expenses (i.e., Flash programming, printing, production,
photography, illustration, copies, phone and fax) or studio costs (production
management, photo retouching and color balancing) associated with this scope of
work. All other terms and conditions remain the same.

 

PROJECT APPROVAL

 

Client Approval:

/s/ Carmen L. Duarte

 

Date:

5.28.09

 

--------------------------------------------------------------------------------


 

OneBeacon and OneBeacon Professional Partners

PROJECT FEE MEMO

March 17, 2009

 

This Statement of Work is part of and is hereby incorporated into the Services
Agreement dated March 29, 2007, between Small Army, 20 Newbury Street, Boston,
MA, 02/16, and OneBeacon Insurance Group LLC, One Beacon Lane, Canton, MA,
02021. This Statement of Work is for website maintenance for OneBeacon
Professional Partners, Inc. (“OBPP”), a subsidiary of OneBeacon Insurance Group
LLC.

 

Project:                                                        OneBeaconPro.com
and FirstMediaInc.com
Website Maintenance Q2, 2009 (April-June)

 

Overview:

 

OneBeacon Professional Partners (OBPP) is affiliated with the OneBeacon
Insurance Group. Their operations promote quick, consistent decision-making and
superior service and is centralized in Avon, CT. Backed by the financial
strength of a leading company, they are focused on providing specialty insurance
products.

 

One way in which OneBeacon Professional Partners has been able to effectively
provide comprehensive plans and quality customer service is through their
website, onebeaconpro.com.

 

As OBPP’s new leadership reshapes their business plan, they will need to update
and introduce new products and services. These updates consist of all copy edits
(possibly posting PDFs) and creation of email links, but do not require any
redesign, IA, or complex development at this time.

 

Maintenance would include up to 20 hours per month for OBPP and 10 hours for
FirstMediaInc.com (total 30 hours for both sites combined) for Q2, 2009.
Maintenance rate will be discounted to $115/hour (from our standard blended rate
of $160/hour) since edits will only be for the aforementioned copy updates.

 

Fee:

$3,450/month for 3 months beginning April 1, 2009

 

 

 

Total Q2 Fee: $10,350

 

 

Timing:

Q2. 2009 (April 1, 2009 - June 30, 2009)

 

The fees outlined in this proposal are based on resources associated with the
anticipated deliverables.

 

--------------------------------------------------------------------------------


 

Fees outlined in this memo are based on strategies, processes and schedules that
are agreed to by both Small Army, OneBeacon and OneBeacon Professional Partners.
Small Army’s fees do not include out-of-pocket expenses (i.e., Flash, printing,
production, photography, illustration, copies, phone and fax) or studio costs
(production management, photo re-touching and color balancing) associated with
this scope of work. All other terms and conditions remain the same.

 

PROJECT APPROVAL

 

Client Approval:

/s/ Chris Sparmer

 

Date:

3/16/09

 

--------------------------------------------------------------------------------


 

OneBeacon

PROJECT FEE MEMO

Updated June 8, 2009

 

This Statement of Work is part of and is hereby incorporated into the Services
Agreement dated March 29, 2007, between Small Army, 20 Newbury Street, Boston,
MA, 02116, and OneBeacon Insurance Group LLC, One Beacon Lane, Canton, MA,
02021.

 

Project:                   NJSI and Adirondack Testimonial Template

 

Overview:

 

Small Army to design two templates for customer testimonials that will be used
when adding testimonials to the New Jersey Skylands (http://www.njsi.com) and
the Adirondack (http://www.aie-ny.com) websites. One template will reflect the
look and feel of the NJSI brand; the other will reflect the look and feel of the
Adirondack brand. Depending on a final decision in direction, Small Army will
also make design recommendations for an approach to testimonials on the
homepage and on a separate testimonial page.

 

Upon final approval of designs, Small Army will develop, test and implement new
pages for both sites. The client will be able to add or edit testimonials by
using the Content Management System.

 

Costs include two rounds of revisions and final approval of updates in staging.

 

Fee:

$3,000

 

 

Timing:

4-5 weeks

 

Fees outlined in this memo are based on strategies, processes and schedules that
are agreed to by both Small Army and OneBeacon, including estimated timing
provided in this document. Additional rounds of revisions or delays in timing
will increase the cost.

 

Small Army’s fees do not include out-of-pocket expenses (i.e., printing,
production, photography, illustration, copies, phone and fax) or studio costs
(production management, photo re-touching and color balancing) associated with
this scope of work.

 

PROJECT APPROVAL

 

Client Approval:

/s/Donna Deleo

 

Date:

June 8, 2009

 

--------------------------------------------------------------------------------


 

OneBeacon Header Redesign

PROJECT FEE MEMO

September 16, 2009

 

This Statement of Work is part of and is hereby incorporated into the Services
Agreement dated March 29, 2007, between Small Army, 20 Newbury Street, Boston,
MA, 02116, and OneBeacon Insurance Group LLC, One Beacon Lane, Canton, MA,
02021.

 

This Statement of Work is for the re-design and development of the header
section of the OneBeacon.com website.

 

Project:                                                        OneBeacon.com
Header Re-design and Development

 

Overview:

 

OneBeacon has the objective of re-designing the header of the OneBeacon.com
website to achieve the following objectives:

 

·                  Move the logo to the upper left hand corner for all pages

 

·                  For the homepage, re-design the photo and navigation bar to
make better use of space

 

·                  Ultimately, create a better sense of space in the header and
provide room for possible integration of search functionality at a later time

 

Small Army will undertake the following tasks:

 

Design

 

·                  Create a list of recommended changes (Word format) for
OneBeacon approval

 

·                  Based on OneBeacon’s approval of itemized list, Small Army
will create one design approach and show how it will be applied to the
homepage and one sample sub-page. OneBeacon will be given one round of review
and feedback before final approval of the design approach.

 

Development

 

Upon final approval of the design, Small Army will integrate the new header into
all HTML templates within the Content Management System. Small Army plans to
parallel path this development alongside finalizing the Virtual Newsroom
development to maximize efficiencies.

 

--------------------------------------------------------------------------------


 

Agency Fee:

$1,800 inclusive of design, development and project management

 

 

Timing:

1-2 weeks

 

Fees outlined in this memo are based on strategies, processes and schedules that
are agreed to by both Small Army and OneBeacon. Small Army’s fees do not include
out-of-pocket expenses (i.e., Flash programming, printing, production,
photography, illustration, copies, phone and fax) or studio costs (production
management, photo retouching and color balancing) associated with this scope of
work. All other terms and conditions remain the same.

 

PROJECT APPROVAL

 

Client Approval:

/s/ Carmen L. Duarte

 

Date:

9.18.09

 

--------------------------------------------------------------------------------